DETAILED ACTION

Amendment
1.	Receipt is acknowledged of the amendment filed on January 7, 2022.  Currently claims 1-20 remain in the examination.

Request for Interview
2.	Receipt is acknowledged of the letter requesting interview filed on January 7, 2022, and the same in the remarks in the amendment filed on January 7, 2022.  Examiner attempted to contact the attorney of the record for an interview but successful. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 9, 11, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0147875 A1 to Hagelin (previously cited, hereinafter “Hagelin”). 
Regarding claims 1, 11, and 20, Hagelin discloses a system, method and a computer program product (see abstract) for verifying the authenticity of the document wherein the user’s identity document such as a driver’s license or passport is scanned (see steps 520-550 of figure 5 and paragraphs 0041 and thereafter); and the scanned image is sent along with the request for verifying the document (step 560); and acquired image is compared to the stored data and response (positive or negative) is sent back to the party requesting the verification (see paragraph 0049).  Placing the document in the scanner (see paragraph 0018) can be interpreted as beginning of the request for verification of the document.  The system is shown in figure 1, and the scanner 10 having a processor and a memory (see paragraph 0016) or a POS system 70 can be construed as a device limited in claim 11.
	Regarding claims 9 and 19, although Hagelin does not explicitly disclose the party requesting identity document verification, the system uses POS system (see paragraph 0005) including the purchase transaction (see paragraph 0032); and the network includes Internet (see pagraph 0039).  The entity operating POS system can be understood as the requesting party.

Allowable Subject Matter
6.	Claims 2-8, 10, and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter:  The claims are directed at a method for verifying the identity of the document.  The method as recited in claims 2 and 12, which limits registration steps with identification provider/verifier is .  

Response to Arguments
8.	Applicant's arguments filed on January 7, 2022 have been fully considered but they are not persuasive. 
	Regarding Applicant’s argument on claim 1, Applicant’s description on the Hagelin reference on pages 7 and 8 reads on the limitation of claim 1.  The prior representation of the identity document or the prior representation having previously been generated from prior captured image data which Applicant claims Hagelin does not show are, in Examiner’s position, described as “templates stored in different database. Moreover, Examiner did not give patentable weight on “form factor” (line 7 of claim 1) since the form factor in claim 1 is not specific (The limitation on the form factor is further described in claims 4 and 5).  Any form of document – passport or other types of document disclosed in Hagelin have some “form factor” in the document.  Applicant’s argument on other independent claims and dependent claims have been also considered, but they are not persuasive.  Accordingly, this Office Action is made final. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
March 21, 2022